Order entered October 26, 2017




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-00836-CR

                         JESUS ANTHONY RODRIGUEZ, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 265th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F16-75239-R

                                             ORDER
       The reporter’s record was filed October 20, 2017. After reviewing the record, the Court

notes that the State’s exhibit 76, the DVD of witness Jose Hernandez’s statement and defense

exhibits 2 and 4, redacted DVD excerpts of the same, are missing from the record.

       We ORDER court reporter Karren K. Jones to file, within FIFTEEN DAYS of the date

of this order, true and correct copies of the State’s exhibit 76 and defense exhibits 2 and 4.

       We DIRECT the Clerk to send copies of this order to Karren K. Jones, deputy official

court reporter, 265th Judicial District Court; and counsel for all parties.

                                                        /s/    LANA MYERS
                                                               JUSTICE